Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 1 of 32

 

- Exhibitt =k
Baca fetor cheep eae evan

pean setae
poTaeNaey ent

ey pear
pote a
pee

pete 3 3 een eT
tenes * prc NRT had
a ireest h nese, ene es
CO gteays
SASF ee oe
Pet eee eT Toby
eagnoe BN

led 04/30/20 Page 2 of 32

4SOPUSZ

erp
Gn

pcm
Phe Suey Biche eae os
Sees fi * Fe seer a
Nene aaa ; 2 ; : : panera
Pes : s a ; : as port Sete quvcedtee tt send
a Bue : sas : eee x yank? , : : Se ecnarnarhs

oF

arcane
Wgohoth 5 se
Hees Ratitey POR RCA nae
Rey ace ETE :
7 2 ¥ re Behe
ES sea aoe ra esuaE te : : : r BRS ete tan aes
apelnner ‘ eee 5 rss a0 ears wane Bereta

a

es : : SE ae i

' & ; : : . Ree oak eae rere ett ‘ ; Pao ; ‘ Rony Zed
eateries a ri 5 Rie etre td t 3 et ieay ¥ RTS

SOLERO ‘ & t myek Se er tg Serene Soe : ci
Betray Mina ‘ it ‘ ried i vi Ber carer i
Param ee 5: eee x ta b Pes on ts
Baek: : ; fay Grannis Caen ae

RWL Document 136

pine ene AEN : ; : 2 : : ’ : i ; cae meg
‘ ; : : : sau : ae
: See a‘ : een
} : pres SSRI Ly aS, a EET
ze E : tea ee “

LLS

PEALE
naar
VY

tad neregeel

ere

rte : ; pera : th ee Eayielists 5
panics Ee nav onntirsete ‘ ‘i Buea Besar Beare
award Ny 5 ; Hes : RALOSTEN Mae ecre Neat tos

STU Re eran 4 ‘ SEAS RR NSERC Oy Ca Sa

Bee ‘ Kereta sey 3 Re eee . Se
in : baie ae ; ‘ ibyiernies z se

Hy i af Spee 3 : S RASC Iae Sacre 7

ova

04327

Sane

-CV

17

FEEe.

oe
BETS

Fath

Case 1

PARES Se ae,
een a eae

 

 
 
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 3 of 32

EXHIBIT B
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 4 of 32

only use applicable Marks to identify You as a Subscriber; provided You do not attempt, now or in the
future, to claim any rights in the Marks, degrade the distinctiveness of the Marks, or use the Marks to
disparage or misrepresent Us, Our Services or products.

5. THIRD PARTY SERVICES

If You decide to enable, access or use Other Services, be advised that Your access and use of such
Other Services is governed solely by the terms and conditions of such Other Services, and We do not
endorse, are not responsible or liable for, and make no representations as to any aspect of such Other
Services, including, without limitation, their content or the manner in which they handle data (including
Service Data) or any interaction between You and the provider of such Other Services. You irrevocably
waive any claim against the ChannelReply Contracting Party with respect to such Other Services. We
are not liable for any damage or loss caused or alleged to be caused by or in connection with Your
enablement, access or use of any such Other Services, or Your reliance on the privacy practices, data
security processes or other policies of such Other Services, You may be required to register for or log
into such Other Services on their respective websites. By enabling any Other Services, You are
expressly permitting the ChannelReply Contracting Party to disclose Your Login as well as Service Data
as necessary to facilitate the use or enablement of such Other Services.

6, BILLING, PLAN MODIFICATIONS AND PAYMENTS

6.1 Unless otherwise indicated on a Form referencing these Terms or in any Additional Terms (as
defined in Section 12.2) and subject to Section 6.2, all charges associated with Your access to and use of
the Service (“Subscription Charges”) are due in full upon commencement of Your Subscription Term, or
with respect to a Deployed Associated Service, at the time such Deployed Associated Service'is
purchased, subscribed to or otherwise deployed. At Our election, Subscription Charges for
ChannelReply Voice may be charged in arrears or by requiring You to prepay for expected usage. If You
fail to pay Your Subscription Charges or charges for other services indicated on any Form referencing
these Terms within five (5) business days of Our notice to You that payment is due or delinquent, or if
You do not update payment information upon Our request, in addition to Our other remedies, We may
suspend or terminate access to and use of such Service by You, Agents and End-Users,

&.2 If You choose to upgrade Your Service Plan or increase the number of Agents authorized to access
and use the Service during Your Subscription Term (a “Subscription Upgrade"), any incremental
Subscription Charges associated with such Subscription Upgrade will be prorated over the remaining
period of Your then current Subscription Term, charged to Your Account and due and payable upon
implementation of such Subscription Upgrade. in any future Subscription Term, Your Subscription
Charges will reflect any such Subscription Upgrades.

6.3 No refunds or credits for Subscription Charges or other fees or payments will be provided to You if
You elect to downgrade Your Service Plan. Downgrading Your Service Plan may cause loss of content,
features, or capacity of the Service as available to You under Your Account, and the ChannelReply
Contracting Party does not accept any liability for such loss.

6.4 Unless otherwise stated, Our charges do not include any taxes, levies, duties or similar
governmental assessments, including value-added, sales, use or withholding taxes assessable by any
local, state, provincial or foreign jurisdiction (collectively “Taxes”). You are responsible for paying Taxes
except those assessable against the ChannelReply Contracting Party based on its income. We will
invoice You for such Taxes if We believe We have a legal obligation to do so and You agree to pay such
Taxes if so invoiced.

6.5 if You pay by credit card or certain other payment instruments, the Service provides an interface for
the Account owner to change credit card information (e.g. upon card renewal). The Account owner will
receive a receipt upon each receipt of payment by the Payment Agent, or they may obtain a receipt
from within the Service to track subscription status. You hereby authorize the Payment Agent to bill
Your credit card or other payment instrument in advance on a periodic basis in accordance with the
terms of the Service Plan for the Service and for periodic Subscription Charges applicable to Deployed
Assaciated Services until You terminate Your Subscription to the Service, and You further agree to pay
any Subscription Charges so incurred. If applicable, You hereby authorize the ChannelReply Contracting
Party and the Payment Agent to charge Your credit card or other payment instrument to establish such
prepaid credit. You agree to promptly update your Account information with any changes (for example,
a change in Your billing address or credit card expiration date) that may occur. The Payment Agent

uses a third-party intermediary to manage credit card processing and this intermediary is not
permitted to store, retain or use Your billing information except to process Your credit card
information for the Payment Agent.
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 5 of 32

EXHIBIT C
oo

Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 6 of 32

TERMS OF SERVICE

Effective as of May 6, 2016, we have updated Terms of Service that apply to both
ChannelReply. For a prior version of ChannelReply’s Terms of Service, click here.

THESE TERMS OF SERVICE (“TERMS”) CONSTITUTE A CONTRACT BETWEEN
YOU AND THE CHANNELREPLY CONTRACTING PARTY (AS DEFINED IN
SECTION 18 BELOW) AND GOVERN USE OF AND ACCESS TOTHE SERVICE AND
SITE BY YOU, AGENTS AND END-USERS WHETHER IN CONNECTION WITHA
PAID SUBSCRIPTION TO THE SERVICE OR A FREE TRIAL OF THE SERVICE.

By accepting these Terms, or by accessing or using the Service or Site, or
authorizing or permitting any Agent or End-User to access or use the Service, You
agree to be bound by these Terms. If You are entering into these Terms on behalf of a
company, organization or another legal entity (an “Entity’), You are agreeing to these
Terms for that Entity and representing to ChannelReply that You have the authority to
bind such Entity and its Affiliates to these Terms, in which case the terms “Subscriber,”
“You,” “Your” or related capitalized terms herein shall refer to such Entity and its
Affiliates. If You do not have such authority, or if You do not agree with these Terms,
You must not accept these Terms and may not use the Service.

1. DEFINITIONS.

When used in these Terms with the initial letters capitalized, in addition to the terms
defined elsewhere in these Terms, the following terms have the following meanings:

Account: means any accounts or instances created by or on behalf of Subscriber or its

Agents within the Service.

Affiliate: means, with respect to a Party, any entity that directly or indirectly controls, is
controlled by, or is under common control with such Party, whereby “control” (including,
with correlative meaning, the terms “controlled by” and “under common control”) means
the possession, directly or indirectly, of the power to direct, or cause the direction of the
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 7 of 32

management and policies of such person, whether through the ownership of voting
securities, by contract, or otherwise.

Agent: means an individual authorized to use the Service through Your Account as an
agent and/or administrator as identified through a unique login.

API: means the application programming interfaces developed and enabled by the
ChannelReply Contracting Party that permits Subscriber to access certain functionality
provided by the Service, including without limitation, the REST API that enables the
interaction with the Service automatically through HTTP requests and the application
development API that enables the integration of the Service with other web applications.

Associated Services: means products, services, features and functionality designed to
be used in conjunction with the Service but not included in the Service Plan to which
You subscribed, including without limitation, integrations and applications created or
developed by ChannelReply or its Affiliates which are expressly stated to be governed
by these Terms. For avoidance of doubt, neither the ChannelReply Service or any other
product, service, feature or functionality that is expressly stated to be governed by any
alternative license, agreement or terms of service shall be deemed an Associated
Service.

Confidential Information: means all information disclosed by You fo the ChannelReply
Contracting Party or by the ChannelReply Contracting Party to You which is in tangible
form and labeled “confidential” (or with a similar legend) or which a reasonable person
would understand to be confidential given the nature of the information and
circumstances of disclosure, including, but not limited to information relating to the
ChannelReply Contracting Party’s security policies and procedures. For purposes of
these Terms, these Terms as well as Service Data shall be deemed Confidential
Information. Notwithstanding the foregoing, Confidential Information shall not include
information that (a) was already known to the receiving party at the time of disclosure by
the disclosing party; (b) was or is obtained by the receiving party by a third party not
known by the receiving party to be under an obligation of confidentiality with respect to
such information; (c) is or becomes generally available to the public other than by
violation of these Terms or another valid agreement between the Parties; or (d) was or
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 8 of 32

is independently developed by the receiving party without use of the disclosing party’s
Confidential! Information.

Directive: means Directive 95/46/EC on the protection of individuals with regard to the
processing of Personal Data and on the free movement of such data.

Documentation: means any written or electronic documentation, images, video, text or
sounds specifying the functionalities of the ChannelReply Service provided or made
available by the ChannelReply Contracting Party to You, Agents or End-Users through

the Site or otherwise.

End-User: means any person or entity other than Subscriber or Agents with whom
Subscriber or its Agents interact using the Service.

Form: means any of Our generated service order forms executed or approved by You
with respect to Your subscription to a Service, which form may detail, among other
things, the number of Agents authorized to use the Service under Your subscription to
the Service and the Service Plan applicable to Your subscription to the Service.

Other Services: means third party products, applications, services, software, products,
networks, systems, directories, websites, databases and information which the Service
links to, or which You may connect to or enable in conjunction with the Service,
including, without limitation, Other Services which may be integrated directly into Your

Account. °

Payment Agent: means the ChannelReply Contracting Party, provided that (a) if the
ChannelReply Contracting Party is not ChannelReply, the ChannelReply Contracting
Party may designate ChannelReply to be the Payment Agent; or (b) if You choose to
pay for a Service with a credit card or certain other payment instruments in a currency
other than the U.S. Dollar, the ChannelReply Contracting Party may designate the
Cooper Square Ventures, LLC Agent to be collect for ChannelReply, an LLC organized
under the laws of the United States.

Persona! Data: means any information relating to an identified or identifiable natural
person where an identifiable person is one who can be identified, directly or indirectly, in
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 9 of 32

particular by reference to an identification number or to one or more factors specific to
their physical, physiological, mental, economic, cultural or social identity.

Processing/To Process/Processed: means any operation or set of operations which
is performed upon Personal Data, whether or not by automatic means, such as
collection, recording, organization, storage, adaptation or alteration, retrieval,
consultation, use, disclosure by transmission, dissemination or otherwise making
available, alignment or combination, blocking, erasure or destruction.

Service: means the ChannelReply Service, as applicable, together with all applicable
Associated Services that You have purchased or deployed or to which You have
subscribed (“Deployed Associated Services”), whether made available to You ona trial

or paid basis.

Service Data: means electronic data, text, messages, communications or other
materials submitted to and stored within the Service by You, Agents and End-Users in
connection with Your use of such Service, which may include, without limitation,

Personal Data.

Service Plan(s): means the packaged service plan(s) and the functionality and services
associated therewith (as detailed on the Site applicable to the Service) for the
ChannelReply Service, as applicable, to which You subscribe.

Site: means www.ChannelReply.com as applicable, as well as the other websites that
the ChannelReply Contracting Party operates.

Software: means software provided by the ChannelReply Contracting Party (either by
download or access through the internet) that allows an Agent or End-Users to use any
functionality in connection with the applicable Service.

Subscription Term: means the period during which You have agreed to subscribe to
the ChannelReply Service, as applicable, with respect to any individual Agent.

Usage Data: means encoded or anonymized information or aggregated data that the
ChannelReply Group may collect about a group or category of services, features or
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 10 of 32

users while You, Your Agents or End-Users use a Service for certain purposes,
including analytics, which does not contain Personal Data.

“We,” “Us” or “Our”: means the ChannelReply Contracting Party described in Section
18.

ChannelReply Contracting Party: means the ChannelReply entity with which You are
contracting under these Terms.

ChannelReply: means Cooper Square Ventures, LLC a New York Limited Liability
Company or any of its successors or assignees.

ChannelReply Group: means Cooper Square Ventures, LLC a New York Limited
Liability Company together with all its Affiliates.

ChannelReply Service: means only the on-demand customer service solution made
available by ChannelReply online via the subscriber login link

at https://www.ChannelReply.com and other web pages designated by ChannelReply,
including, individually and collectively, the applicable Software, Updates, API and

Documentation.

2. GENERAL CONDITIONS; ACCESS TO AND USE OF
THE SERVICE |

2.1 During the Subscription Term and subject to compliance by You, Agents and End-
Users with these Terms, You have the limited right to access and use a Service
consistent with the Service Plan(s) that You subscribe to, together with all applicable
Deployed Associated Services, for Your internal business purposes. You may not use
the Service to provide customer service, support or other outsourced business process
services to more than one third party (other than Affiliates) through a single Account.
Without limiting the foregoing, Your right to access and use the API is also subject to
the restrictions and policies implemented by the ChannelReply Contracting Party from
time to time with respect to the API as set forth in the Documentation or otherwise

communicated to You in writing.
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 11 of 32

2.2 A high speed Internet connection is required for proper transmission of the Service.
You are responsible for procuring and maintaining the network connections that connect
Your network to the Service, including, but not limited to, “browser" software that
supports protocols used by the ChannelReply Contracting Party, including the Transport
Layer Security (TLS) protocol or other protocols accepted by the ChannelReply
Contracting Party, and to follow procedures for accessing services that support such
protocols. We are not responsible for notifying You, Agents or End-Users of any
upgrades, fixes or enhancements to any such software or for any compromise of data,
including Service Data, transmitted across computer networks or telecommunications
facilities (including but not limited to the Internet) which are not owned, operated or
controlled by the ChannelReply Contracting Party. We assume no responsibility for the
reliability or performance of any connections as described in this section.

2.3 In addition to complying with the other terms, conditions and restrictions set forth
below in these Terms, You agree not to (a) license, sublicense, sell, resell, rent, lease,
transfer, assign, distribute, time share or otherwise commercially exploit or make the
Service available to any third party, other than authorized Agents and End-Users in
furtherance of Your internal business purposes as expressly permitted by these Terms;
(b) use the Service to Process data on behalf of any third party other than Agents or
End-Users; (c) modify, adapt, or hack the Service or otherwise attempt to gain
unauthorized access to the Service or related systems or networks; (d) falsely imply any
sponsorship or association with the ChannelReply Contracting Party, (e) use the
Service in any unlawful manner, including but not limited to violation of any person’s
privacy rights; (f) use the Service to send unsolicited or unauthorized bulk mail, junk
mail, spam, pyramid schemes or other forms of duplicative or unsolicited messages; (g)
use the Service to store or transmit files, materials, data, text, audio, video, images or
other content that infringes on any person’s intellectual property rights; (h) use the
Service in any manner that interferes with or disrupts the integrity or performance of the
Services and its components; (i) attempt to decipher, decompile, reverse engineer or
otherwise discover the source code of any Software making up the Service; (j) use the
Service to knowingly post, transmit, upload, link to, send or store any content that is
unlawful, racist, hateful, abusive, libelous, obscene, or discriminatory: (k) use the
Service to store or transmit any “protected health information” as that term is defined in
oe
v ™~,
i .

Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 12 of 32

45 C.F.R. 160.103, unless expressly agreed to otherwise in writing by the ChannelReply
Contracting Party; (I) use the Service to knowingly post transmit, upload, link to, send or
store any viruses, malware, Trojan horses, time bombs, or any other similar harmful
software (“Malicious Software”); or (m) attempt to use, or use the Service in violation of

these Terms.

2.4 You are responsible for compliance with the provisions of these Terms by Agents
and End-Users and for any and all activities that occur under Your Account, as well as
for all Service Data. Without limiting the foregoing, You are solely responsible for
ensuring that use of the Service to store and transmit Service Data is compliant with all
applicable laws and regulations as well as any and all privacy policies, agreements or
other obligations You may maintain or enter into with Agents or End-Users. You also
maintain all responsibility for determining whether the Services or the information
generated thereby is accurate or sufficient for Your purposes. Subject to any limitation
on the number of individual Agents available under the applicable Service Plan(s) to
which You subscribed or applicable Deployed Associated Service, access to and use of
the Service is restricted to the specified number of individual Agents permitted under
Your subscription to the Service. You agree and acknowledge that each Agent will be
identified by a unique username and password (“Login”) and that an Agent Login may
only be used by one (1) individual. You will not share an Agent Login among multiple
individuals. The foregoing shall not be deemed to limit Your use of the Multi-Branding
and Light Agent features of the ChannelReply Service if Your Service Plan includes
these features or they are made available to you as a Deployed Associated Service.
You and Your Agents are responsible for maintaining the confidentiality of all Login

information for Your Account.

2.5 In addition to Our rights as set forth in Section 8.4, We reserve the right, in Our
reasonable discretion, to temporarily suspend Your access to and use of a Service: (a)
during planned downtime for upgrades and maintenance to the Service (of which We
will use commercially reasonable efforts to notify You in advance both through Our Site
and a notice to Your Account owner and Agents) (“Planned Downtime”); (b) during any
unavailability caused by circumstances beyond Our reasonable control, such as, but not
limited to, acts of God, acts of government, acts of terror or civil unrest, technical
failures beyond Our reasonable conirol (including, without limitation, inability to access
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 13 of 32

the Internet), or acts undertaken by third parties, including without limitation, distributed
denial of service attacks; or (c) if We suspect or detect any Malicious Software
connected to Your Account or use of the Service by You, Agents or End-Users.

3. DATA PRIVACY AND SECURITY; CONFIDENTIALITY

3.1 Subject to the express permissions of these Terms, each Party will protect each
other’s Confidential Information from unauthorized use, access or disclosure in the
same manner as each protects its own Confidential Information, but with no less than
reasonable care. Except as otherwise expressly permitted pursuant to these Terms,
each of us may use each other’s Confidential Information solely to exercise our
respective rights and perform our respective obligations under these Terms and shall
disclose such Confidential Information (a) solely to those of our respective employees,
representatives, subcontractors and agents who have a need to know such Confidential
Information for such purposes and who are bound to maintain the confidentiality of, and
not misuse, such Confidential Information; (b) as necessary to comply with an order or
subpoena of any administrative agency or court of competent jurisdiction; or (c) as
reasonably necessary to comply with any applicable law or regulation. The provisions of
this Section 3 shall supersede any non-disclosure agreement by and between the
Parties that would purport to address the confidentiality and security of Service Data
and such agreement shall have no further force or effect with respect to Service Data.

3.2 To the extent Service Data constitutes Personal Data, You and the ChannelReply
Contracting Party hereby agree that You shall be deemed to be the data controller and
the relevant ChannelReply Contracting Party shall be deemed to be the data processor
as those terms are understood under the Directive (and any applicable national
legislation implementing the Directive). In providing the Service, the ChannelReply
Contracting Party will engage entities within the ChannelReply Group and other
authorized service providers, to Process Service Data, including and without limitation,
any associated Personal Data pursuant to these Terms within the European Economic
Area (the “EEA”), the United States and in other countries and territories. Under no
circumstances will the relevant ChannelReply Contracting Party be deemed a data
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 14 of 32

controller with respect to Service Data under the Directive or any relevant law or
regulation of any Member State as defined in the Directive.

3.3 ChannelReply will maintain commercially reasonable administrative, physical and
technical safeguards to protect the security, confidentiality and integrity of Service Data.
These safeguards include encryption of Service Data in transmission (using TLS or
similar technologies), except for certain Other Services that do not support encryption,
which You may link to through the Service at Your election. Our compliance with the
provisions of this Section 3.3 shall be deemed compliance with Our obligations to
protect Service Data as set forth in Section 3.1.

3.4 You agree that We and the service providers that We utilize to assist in providing
the Service to You shail have the right to access Your Account and to use, modify,
reproduce, distribute, display and disclose Service Data to the extent necessary to
provide the Service, including, without limitation, in response to Your support requests.
Any third party service providers We utilize will only be given access to Your Account
and Service Data as is reasonably necessary to provide the Service and will be subject
to (a) confidentiality obligations which are commercially reasonable and substantially
consistent with the standards described in Section 3.3 and (b) their agreement to
comply with the data transfer restrictions applicable to Personal Data.

3.5 In addition to Service Data, We collect certain information (which may include
Personal Data) about You, Agents and End-Users as well as Your and their respective
devices, computers and use of the Service. We use, disclose, and protect this
information as described in Our Privacy Policy, the then-current version of which is
available at www.channelreply.com/privacy and is incorporated into the Terms.

4. INTELLECTUAL PROPERTY RIGHTS

Each Party shall maintain all rights, title and interest in and to all our respective patents,
inventions, copyrights, trademarks, domain names, trade secrets, know-how and any
other intellectual property and/or proprietary rights (collectively, “Intellectual Property
Rights”). The rights granted to You, Agents and End-Users to use the Service under
these Terms do not convey any additional rights in the Service, or in any Intellectual
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 15 of 32

Property Rights associated therewith. Subject only to limited rights to access and use
the Service as expressly stated herein, all rights, title and interest in and to the Service
and all hardware, Software and other components of or used to provide the Service,
including all related Intellectual Property Rights, will remain with the ChannelReply
Contracting Party and belong exclusively to the ChannelReply Contracting Party. The
ChannelReply Group shall have a fully paid-up, royalty-free, worldwide, transferable,
sub-licensable, irrevocable and perpetual license to implement, use, modify,
commercially exploit, and/or incorporate into the Service or otherwise use any
suggestions, enhancement requests, recommendations or other feedback We receive
from You, Agents, End-User, or other third parties acting on Your behalf. ChannelReply,
and the ChannelReply Group’s other product and service names, and logos used or
displayed on the Service are registered or unregistered trademarks of one or more
members of the ChannelReply Group (collectively, “Marks”), and You may only use
applicable Marks to identify You as a Subscriber; provided You do not attempt, now or
in the future, to claim any rights in the Marks, degrade the distinctiveness of the Marks,
or use the Marks to disparage or misrepresent Us, Our services or products.

5. THIRD PARTY SERVICES

lf You decide to enable, access or use Other Services, be advised that Your access and
use of such Other Services is governed solely by the terms and conditions of such
Other Services, and We do not endorse, are not responsible or-liable for, and make no
representations as to any aspect of such Other Services, including, without limitation,
their content or the manner in which they handle data (including Service Data) or any
interaction between You and the provider of such Other Services. You irrevocably waive
any claim against the ChannelReply Contracting Party with respect to such Other
Services. We are not liable for any damage or loss caused or alleged to be caused by
or in connection with Your enablement, access or use of any such Other Services, or
Your reliance on the privacy practices, data security processes or other policies of such
Other Services. You may be required to register for or log into such Other Services on
their respective websites. By enabling any Other Services, You are expressly permitting
the ChannelReply Contracting Party to disclose Your Login as well as Service Data as
necessary to facilitate the use or enablement of such Other Services.
gf

Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 16 of 32

6. BILLING, PLAN MODIFICATIONS AND PAYMENTS

6.1 Unless otherwise indicated on a Form referencing these Terms or in any Additional
Terms (as defined in Section 12.2) and subject to Section 6.2, all charges associated
with Your access to and use of the Service (“Subscription Charges”) are due in full upon
commencement of Your Subscription Term, or with respect to a Deployed Associated
Service, at the time such Deployed Associated Service is purchased, subscribed to or
otherwise deployed. At Our election, Subscription Charges for ChannelReply Voice may
be charged in arrears or by requiring You to prepay for expected usage. If You fail to
pay Your Subscription Charges or charges for other services indicated on any Form
referencing these Terms within five (5) business days of Our notice to You that payment
is due or delinquent, or if You do not update payment information upon Our request, in
addition to Our other remedies, We may suspend or terminate access to and use of
such Service by You, Agents and End-Users.

6.2 If You choose to upgrade Your Service Plan or increase the number of Agents
authorized to access and use the Service during Your Subscription Term (a
“Subscription Upgrade”), any incremental Subscription Charges associated with such
Subscription Upgrade will be prorated over the remaining period of Your then current
Subscription Term, charged to Your Account and due and payable upon implementation
of such Subscription Upgrade. In any future Subscription Term, Your Subscription
Charges will reflect any such Subscription Upgrades.

6.3 No refunds or credits for Subscription Charges or other fees or payments will be
provided to You if You elect to downgrade Your Service Plan. Downgrading Your
Service Plan may cause loss of content, features, or capacity of the Service as available
to You under Your Account, and the ChannelReply Contracting Party does not accept

any liability for such loss.

6.4 Unless otherwise stated, Our charges do not include any taxes, levies, duties or
similar governmental assessments, including value-added, sales, use or withholding
taxes assessable by any local, state, provincial or foreign jurisdiction (collectively
“Taxes”). You are responsible for paying Taxes except those assessable against the
ChannelReply Contracting Party based on its income. We will invoice You for such
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 17 of 32

Taxes if We believe We have a legal obligation to do so and You agree to pay such
Taxes if so invoiced.

6.5 If You pay by credit card or certain other payment instruments, the Service provides
an interface for the Account owner to change credit card information (e.g. upon card
renewal). The Account owner will receive a receipt upon each receipt of payment by the
Payment Agent, or they may obtain a receipt from within the Service to track
subscription status. You hereby authorize the Payment Agent to bill Your credit card or
other payment instrument in advance on a periodic basis in accordance with the terms
of the Service Plan for the Service and for periodic Subscription Charges applicable to
Deployed Associated Services until You terminate Your Subscription to the Service, and
You further agree to pay any Subscription Charges so incurred. If applicable, You
hereby authorize the ChannelReply Contracting Party and the Payment Agent to charge
Your credit card or other payment instrument to establish such prepaid credit. You
agree to promptly update your Account information with any changes (for example, a
change in Your billing address or credit card expiration date) that may occur. The
Payment Agent uses a third-party intermediary to manage credit card processing and
this intermediary is not permitted to store, retain or use Your billing information except to
process Your credit card information for the Payment Agent.

7. CREDITS POLICY

7.1 We may, at our sole discretion, choose to offer credits for the Service in various
ways, including but not limited to, coupons, promotional campaigns and referrals. The
ChannelReply Contracting Party reserves the right to award credits at its sole discretion.
Credits have no monetary or cash value and can only be used by You to offset Your
subsequent payments of Subscription Charges for the applicable Service. Credits may
only be applied to Subscription Charges due for the Service specifically identified by the
ChannelReply Contracting Party when issuing the credit. Credits can only be used by
You and are non-transferable.

7.2 To the extent that You have been awarded ChannelReply credits, unless the
instrument (including any coupon) states an earlier expiration date, these ChannelReply
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 18 of 32

credits shall expire and no longer be redeemable twelve (12) months from the date the
ChannelReply credit was issued.

8. CANCELLATION AND TERMINATION

8.1 Either Party may elect to terminate Your Account and subscription to the Service as
of the end of Your then current Subscription Term by providing notice, in accordance
with these Terms, on or prior to the date thirty (20) days preceding the end of such
Subscription Term. Unless Your Account and subscription to the Services is so
terminated, Your subscription to the Service (including any and all Deployed Associated
Services) will renew for a Subscription Term equivalent in length to the then expiring
Subscription Term. Unless otherwise provided for in any Form, the Subscription
Charges applicable to Your subscription to the Service for any such subsequent
Subscription Term shall be Our standard Subscription Charges for the Service Plan and
Deployed Associated Services to which You have subscribed or which you have
deployed, as applicable, as of the time such subsequent Subscription Term

commences.

8.2 No refunds or credits for Subscription Charges or other fees or payments will be
provided to You if You elect to terminate Your subscription to the Service or cancel Your
Account prior to the end of Your then effective Subscription Term. Following the
termination or cancellation of Your subscription to the Service and/or Account, We _
reserve the right to delete all Service Data in the normal course of operation. Service
Data cannot be recovered once Your Account is cancelled.

8.3 If You terminate Your subscription to the Service or cancel Your Account prior to the

_ end of Your then effective Subscription Term or We effect such termination or

cancellation pursuant to Sections 2.5({c) or 8.4, in addition to other amounts You may
owe ChannelReply, You must immediately pay any then unpaid Subscription Charges
associated with the remainder of such Subscription Term. This amount will not be
payable by You in the event You terminate Your subscription to the Service or cancel
Your Account as a result of a material breach of these Terms by the ChannelReply
Coniracting Party, provided that You provide advance notice of such breach to the
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 19 of 32

ChanneiReply Contracting Party and afford the ChannelReply Contracting Party not
less than thirty (30) days to reasonably cure such breach.

8.4 We reserve the right to modify, suspend or terminate the Service (or any part
thereof), Your Account or Your and/or Agents’ or End-Users’ rights to access and use
the Services, and remove, disable and discard any Service Data if We believe that You,
Agents or End-Users have violated these Terms. Unless legally prohibited from doing
so, We will use commercially reasonable efforts to contact You directly via email to
notify You when taking any of the foregoing actions. We shall not be liable to You,
Agents, End-Users or any other third party for any such modification, suspension or
discontinuation of Your rights to access and use the Service. Any suspected fraudulent,
abusive, or illegal activity by You, Agents or End-Users may be referred to law

enforcement authorities at Our sole discretion.

9. DISCLAIMER OF WARRANTIES

THE SITE AND THE SERVICE, INCLUDING ALL SERVER AND NETWORK
COMPONENTS ARE PROVIDED ON AN “AS IS” AND “AS AVAILABLE” BASIS,
WITHOUT ANY WARRANTIES OF ANY KIND TO THE FULLEST EXTENT
PERMITTED BY LAW, AND WE EXPRESSLY DISCLAIM ANY AND ALL
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED
TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE, FITNESS FOR A
PARTICULAR PURPOSE, AND NON-INFRINGEMENT. YOU ACKNOWLEDGE THAT
WE DO NOT WARRANT THAT THE SERVICE WILL BE UNINTERRUPTED, TIMELY,
SECURE, ERROR-FREE OR FREE FROM VIRUSES OR OTHER MALICIOUS
SOFTWARE, AND NO INFORMATION OR ADVICE OBTAINED BY YOU FROM US
OR THROUGH THE SERVICE SHALL CREATE ANY WARRANTY NOT EXPRESSLY

STATED IN THESE TERMS.
10. LIMITATION OF LIABILITY

10.1 UNDER NO CIRCUMSTANCES AND UNDER NO LEGAL THEORY (WHETHER
IN CONTRACT, TORT, NEGLIGENCE OR OTHERWISE) WILL EITHER PARTY TO
THESE TERMS, OR THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 20 of 32

AGENTS, SUPPLIERS OR LICENSORS BE LIABLE TO THE OTHER PARTY OR ANY
THIRD PARTY FOR ANY INDIRECT, INCIDENTAL; SPECIAL, EXEMPLARY,
CONSEQUENTIAL, PUNITIVE OR OTHER SIMILAR DAMAGES, INCLUDING LOST
PROFITS, LOST SALES OR BUSINESS, LOST DATA, BUSINESS INTERRUPTION
OR ANY OTHER LOSS INCURRED BY SUCH PARTY OR THIRD PARTY IN
CONNECTION WITH THESE TERMS OR THE SERVICE, REGARDLESS OF
WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF OR
COULD HAVE FORESEEN SUCH DAMAGES.

10.2 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THESE TERMS, OUR
AGGREGATE LIABILITY TO YOU OR ANY THIRD PARTY ARISING OUT OF THESE
TERMS OR OTHERWISE IN CONNECTION WITH ANY SUBSCRIPTION TO, OR USE
OR EMPLOYMENT OF THE SERVICE, SHALL IN NO EVENT EXCEED THE
SUBSCRIPTION CHARGES FOR SUCH SERVICE PAID BY YOU DURING THE
TWELVE (12) MONTHS PRIOR TO THE FIRST EVENT OR OCCURRENCE GIVING
RISE TO SUCH LIABILITY. YOU ACKNOWLEDGE AND AGREE THAT THE
ESSENTIAL PURPOSE OF THIS SECTION 11.2 IS TO ALLOCATE THE RISKS
UNDER THESE TERMS BETWEEN THE PARTIES AND LIMIT POTENTIAL LIABILITY
GIVEN THE SUBSCRIPTION CHARGES, WHICH WOULD HAVE BEEN
SUBSTANTIALLY HIGHER IF WE WERE TO ASSUME ANY FURTHER LIABILITY
OTHER THAN AS SET FORTH HEREIN. WE HAVE RELIED ON THESE
LIMITATIONS IN DETERMINING WHETHER TO PROVIDE YOU THE RIGHTS TO
ACCESS AND USE THE SERVICE PROVIDED FOR IN THESE TERMS.

10.3 Some jurisdictions do not allow the exclusion of implied warranties or limitation of
liability for incidental or consequential damages, which means that some of the above
limitations may not apply to You. IN THESE JURISDICTIONS, THE CHANNELREPLY
CONTRACTING PARTY’S LIABILITY WILL BE LIMITED TO THE GREATEST EXTENT

PERMITTED BY LAW.

10.4 Any claims or damages that You may have against the ChannelReply Contracting
Party shall only be enforceable against the ChannelReply Contracting Party and not any
other entity or its officers, directors, representatives or agents.
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 21 of 32

11. INDEMNIFICATION

11.1 We will indemnify and hold You harmless, from and against any claim against You
by reason of Your use of the Service as permitted hereunder, brought by a third party
alleging that such Service infringes or misappropriates a third party’s valid patent,
copyright, trademark or trade secret (an “IP Claim”). We shail, at Our expense, defend
such IP Claim and pay damages finally awarded against You in connection therewith,
including the reasonable fees and expenses of the attorneys engaged by the
ChannelReply Contracting Party for such defense, provided that (a) You prompitly notify
the ChannelReply Contracting Party of the threat or notice of such IP Claim; (b) We will
have the sole and exclusive control and authority to select defense attorneys, defend
and/or settle any such IP Claim; and (c) You fully cooperate with the ChannelReply
Contracting Party in connection therewith. If use of the Service by You, Agents or End-
Users has become, or in Our opinion is likely to become, the subject of any such IP
Claim, We may at its option and expense (a) procure for You the right to continue using
the Service as set forth hereunder; (b) replace or modify the Service to make it non-
infringing; or (c) if options (a) or (b) are not commercially reasonable or practicable as
determined by the ChannelReply Contracting Party, terminate Your subscription to the
Service and repay You, on a pro-rated basis, any Subscription Charges previously paid
to the ChannelReply Contracting Party for the corresponding unused portion of Your
Subscription Term for such Service. We will have no liability or obligation under this
Section 12.1 with respect to any IP Claim if such claim is caused in whole or in part by
(i) compliance with designs, data, instructions or specifications provided by You; (ii)
modification of the Service by anyone other than the ChanneiReply Contracting Party;
or (iii) the combination, operation or use of the Service with other hardware or software
where the Service would not by itself be infringing.

he provisions of this Section 11.1 state the sole, exclusive and entire liability of the
ChannelReply Contracting Party to You and constitute Your sole remedy with respect to
an IP Claim brought by reason of access to or use of the Service by You, Agents or

End-Users.
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 22 of 32

11.2 You will indemnify and hold the ChanneliReply Contracting Party harmless against
any Claim brought by a third party against ChannelReply arising from or related to use of
the Service by You, Agents or End-Users in breach of these Terms or matters which
You have expressly agreed to be responsible pursuant to these Terms; provided that
We prompily notifies You of the threat or notice of such a claim.

12. ASSIGNMENT; ENTIRE
AGREEMENT; AMENDMENT

12.1 You may not, directly or indirectly, by operation of law or otherwise, assign all or
any part of these Terms or Your rights under these Terms or delegate performance of
Your duties under these Terms without Our prior consent, which consent will not be
unreasonably withheld. We may, without Your consent, assign Our agreement with You
to any member of the ChannelReply Group or in connection with any merger or change
of control of the ChannelReply Contracting Party or the ChannelReply Group or the sale
of all or substantially all of Our assets provided that any such successor agrees to fulfill
its obligations pursuant to these Terms. Subject to the foregoing restrictions, these
Terms will be fully binding upon, inure to the benefit of and be enforceable by the
parties and their respective successors and assigns.

12.2 These Terms, together with any Form(s), constitute the entire agreement, and
supersede any and all prior agreements between You and the ChannelReply
Contracting Party with regard to the subject matter hereof. These Terms and any
Form(s) shall apply in lieu of the terms or conditions in any purchase order or other
order documentation You or any Entity which You represent provides (all such terms or
conditions being null and void), and, except as expressly stated herein, there are no
other agreements, representations, warranties, or commitments which may be relied
upon by either party with respect to the subject matter hereof. Notwithstanding the
foregoing, additional terms may apply to certain features, functionality, or services We
offer as part of or distinct from the Service, including Associated Services (the
“Additional Terms’). In those instances, We will notify You of such Additional Terms
prior to the activation of these features, functionality, or services and the activation of
these features, functionality, or services in Your Account will be considered acceptance
ms,

Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 23 of 32

of the Additional Terms. All such Additional Terms will be considered incorporated into
these Terms when You or any Agent authorized as an administrator in Your Account
activate the feature, functionality, or service. Where there is a conflict between these
Terms and the Additional Terms, the Additional Terms will control.

12.3 We may amend these Terms from time to time, in which case the new Terms will
supersede prior versions. We will notify You not less than ten (10) days prior to the
effective date of any such amendment and Your continued use of the Service following
the effective date of any such amendment may be relied upon by ChannelReply as Your
consent to any such amendment. Our failure to enforce at any time any provision of
these Terms does not constitute a waiver of that provision or of any other provision of

the Terms.

13. SEVERABILITY

If any provision in these Terms is held by a court of competent jurisdiction to be
unenforceable, such provision shall be modified by the court and interpreted so as to
best accomplish the original provision to the fullest extent permitted by law, and the
remaining provisions of these Terms shall remain in effect.

14. EXPORT COMPLIANCE AND USE RESTRICTIONS

The Service and other Software or components of the Service that We may provide or
make available to You, Agents or End-Users may be subject to U.S. export control and
economic sanctions laws. You agree to comply with all such laws and regulations as
they relate to access to and use of the Service, Software and such other components by
You, Agents and End-Users. You shall not access or use the Service if You are located
in any jurisdiction in which the provision of the Services, Software or other components
is prohibited under U.S. or other applicable laws or regulations (a “Prohibited
Jurisdiction”) and You shall not provide access to the Services to any government,
entity or individual located in any Prohibited Jurisdiction. You represent, warrant and
covenant that (a) You are not named on any U.S. government list of persons or entities
prohibited from receiving U.S. exports, or transacting with any U.S. person; (b) You are
not a national of, or a company registered in, any Prohibited Jurisdiction; (c) You shall
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 24 of 32

not permit Agents or End-Users to access or use the Service in violation of any U.S. or
other applicable export embargoes, prohibitions or restrictions; and (d) You shall comply
with all applicable laws regarding the transmission of technical data exported from the
United States and the country in which You, Agents and End-Users are located.

15. RELATIONSHIP OF THE PARTIES

The parties are independent contractors. These Terms do not create a partnership,
franchise, joint venture, agency, fiduciary or employment relationship among the parties.

16. SURVIV§§AL

Sections 1, 2.3, 3, 4 and 9-21 shall survive any termination of our agreement with
respect to use of the Service by You, Agents or End Users. Termination of such
agreement shall not limit a Party’s liability for obligations accrued as of or prior to such
termination or for any breach of these Terms.

17. WITH WHOM YOU ARE CONTRACTING

17.1 For the purposes of these Terms, the ChannelReply Contracting Party and the
terms and conditions upon which each of the Parties contracts will vary depending on
the Service. It is agreed that the table below sets out and determines (a) the entity
within the ChannelReply Group with which You are contracting pursuant to these Terms
with respect to such Service; (b) to whom You should direct notices to for the
ChannelReply Contracting Party; (c) the law that will apply in construing or interpreting
any dispute arising out of or in connection with these Terms as it relates to such
Service; and (d) the courts which You and the ChannelReply Contracting Party have
agreed shall have exclusive jurisdiction over any final determination or interpretation in
relation to these Terms with respect to such Service.

The courts h
The ChannelReply exclusive
If You are Contracting Party Notices should be The governing law furisdiction s
subscribing to: is: addressed to: iS: be:
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 25 of 32

The courts h
The ChannelReply exclusive
If You are Contracting Party Notices should be The governing law jurisdiction s
subscribing to: is: addressed to: is: be:
. ChannelReply Cooper Square Cooper Square New York and New York, NY
Service Ventures, LLC Venturesoi010 Northern Bivd, controlling United U.S.A.
Suite 2080Great Neck, NY States federal law
11021

17.2 Payments made by credit card, debit card or certain other payment instruments for
the ChannelReply Service are billed and processed by the Payment Agent. To the
extent the Payment Agent is not the ChannelReply Contracting Party, the Payment
Agent is acting solely as a billing and processing agent for and on behalf of the
ChannelReply Contracting Party and shall not be construed to be providing the
applicable Service.

18. NOTICE

All notices to be provided by the ChannelReply Contracting Party to You under this
Agreement may be delivered in writing (a) by nationally recognized overnight delivery
service (“Courier”) or U.S. mail to the contact mailing address provided by You on any
Form; or (b) electronic mail to the electronic mail address provided for Your Account
owner. You must give notice to the ChannelReply Contracting Party in writing by
Courier or U.S. Mail to the applicable following address in Section 18.1. All notices shall
be deemed to have been given immediately upon delivery by electronic mail, or if
otherwise delivered upon receipt or, if earlier, two (2) business days after being
deposited in the mail or with a Courier as permitted above.

19. GOVERNING LAW

These Terms shall be governed by the jurisdictions detailed in Section 17.1 without
regard to conflict of laws principles. You hereby expressly agree to submit to the
exclusive personal jurisdiction of those jurisdictions detailed in Section 17.1, for the
oo

Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 26 of 32

purpose of resolving any dispute relating to this Agreement or access to or use of the
Service by You, Agents or End Users.
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 27 of 32

 

Exhibit 12 ”
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 28 of 32

INTENTIONALLY
OMITTED
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 29 of 32

 

- Exhibit 13 (
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 30 of 32

just got off phone w/ Rothman
abt CR creating a new LLC etc

what do u think we should call new
LLC?

 

Really going out of business

hah

do we name it ChannelReply ordo ©
we name it something random dba
channelreply

 

ChannelReply, LLC is fine with me.

k

u talk to Alice?

  

A bit over txt. | might see her
_.. tomorrow.

a
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 31 of 32

EXHIBIT B
Case 1:17-cv-04327-LLS-RWL Document 136-5 Filed 04/30/20 Page 32 of 32

6/1/2017 ndap Mail - Items

  

cl I Mike Dash <mdash@ndap-lic.com>

le

 

re
v on

+ byGaog

 

Items

 

Michael Dash <mdash@ndap-lic.com> Tue, Jun 7, 2016 at 11:00 AM
To: Jeffrey Rothman <jrothman@srriaw.com>

ChannelReply -

* Create a new LLC for ChanneiReply - we should call it ChannelReply, LLC it can be a New York LLC with business
address of 1010 Northern Blvd, Suite 208 Great Neck, NY 11021
* New Operating Agreement btwn David Gitman and Michael Dardashtian

Review Super ISO Agreement

New Super [SO LLC (will be created in Delaware)

* Need Operating agreement between Michael Dardashtian and Jeremy Falk
* Operating agreement should have a non-circumvent

Also, if you know of a software transaction attorney you can refer for eventual “sale/license” of CarPartKings software that
would be great.

Thank you Jeffi

Michael Dash
ndap
Tel: (646) 553-5918

mdash@ndap-lic.com | http:/Awww.ndap-lic.com

 

htps://mail google.com/mail/u/0/Iui=2&ik=cc55727e | c&view=pt&mse=1552b61 87e074a7a&q=channelreply %20operating %20agreementé&eqs=truc&search=query&... 1/1
